Exhibit 10.33

 

SEVENTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT

 

This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of July 29, 2004, by and between COMERICA BANK, successor by
merger to COMERICA BANK - CALIFORNIA (“Bank”) and SEEBEYOND TECHNOLOGY
CORPORATION (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of December 4, 2000, as amended from time to time, including by that certain
Amendment to Loan and Security Agreement dated as of June 10, 2001, that certain
Second Amendment to Loan and Security Agreement dated as of October 31, 2001,
that certain Third Amendment to Loan and Security Agreement dated as of
August 7, 2002, that certain Fourth Amendment to Loan and Security Agreement
dated as of December 24, 2002, that certain Fifth Amendment to Loan and Security
Agreement dated as of March 26, 2003 and that certain Sixth Amendment to Loan
and Security Agreement dated as of May 30, 2003 (collectively, the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The following defined terms in
Section 1.1 of the Agreement hereby are amended or restated as follows:

 

“Revolving Maturity Date” means May 31, 2005.

 

2.                                       The first sentence of Section 2.1.1(a)
of the Agreement hereby is amended and restated in its entirety to read as
follows:

 

“Subject to and upon the terms and conditions of this Agreement, Borrower may
request Advances in an aggregate outstanding amount not to exceed the Committed
Line, minus the face amount of outstanding Letters of Credit, including any
drawn but unreimbursed Letters of Credit.”

 

3.                                       The last sentence of the first full
paragraph of Section 6.3 of the Agreement (beginning “Within thirty (30) days
after the last day of each month in which any Advances are outstanding ...”)
hereby is amended and restated in its entirety to read as follows:

 

“Within thirty (30) days after the last day of each quarter, Borrower shall
deliver to Bank aged listings of accounts receivable.”

 

4.                                       The second unnumbered paragraph at the
end of Section 6.3 of the Agreement hereby is amended and restated in its
entirety to read as follows:

 

“Upon the occurrence of an Event of Default, Bank shall have the right from time
to time to audit Borrower’s Accounts and appraise Collateral at Borrower’s
expense.”

 

5.                                       All references in the Loan Documents
(except the Warrant) to Bank’s address at 9920 S. La Cienega Blvd., Suite 1401,
Inglewood, CA 90301, shall mean and refer to 2321 Rosecrans Ave., Suite 5000, El
Segundo, CA 90245.  The reference in the Warrant to Bank’s address(es) shall
mean and refer to 500 Woodward Avenue, 32nd Floor, MC 3379, Detroit, MI 48226.

 

6.                                       Section 12 of the Agreement as in
effect prior to the date of this Amendment hereby is renumbered to read
“Section 13,” and references to Section 12 throughout the Agreement as in effect
prior to the date of this Amendment shall mean and refer to “Section 13.”  New
Section 12 hereby is added to the Agreement to read as follows:

 

1

--------------------------------------------------------------------------------


 

“12.                           JUDICIAL REFERENCE.

 

If and only if the jury trial waiver set forth in Section 11 of this Agreement
is invalidated for any reason by a court of law, statute or otherwise, the
reference provisions set forth below shall be substituted in place of the jury
trial waiver.  So long as the jury trial waiver remains valid, the reference
provisions set forth in this Section shall be inapplicable.

 

12.1                           Each controversy, dispute or claim (each, a
“Claim”) between the parties arising out of or relating to this Agreement, any
security agreement executed by Borrower in favor of Bank, any note executed by
Borrower in favor of Bank or any other document, instrument or agreement
executed by Borrower with or in favor of Bank (collectively in this Section, the
“Loan Documents”), other than (i) all matters in connection with nonjudicial
foreclosure of security interests in real or personal property; or (ii) the
appointment of a receiver or the exercise of other provisional remedies (any of
which may be initiated pursuant to applicable law) that are not settled in
writing within fifteen (15) days after the date on which a party subject to the
Loan Documents gives written notice to all other parties that a Claim exists
(the “Claim Date”) shall be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure, or their successor sections (“CCP”), which shall constitute the
exclusive remedy for the resolution of any Claim concerning the Loan Documents,
including whether such Claim is subject to the reference proceeding.  Except as
set forth in this section, the parties waive the right to initiate legal
proceedings against each other concerning each such Claim.  Venue for these
proceedings shall be in the Superior Court in the County where the real
property, if any, is located or in a County where venue is otherwise appropriate
under state law (the “Court”).  By mutual agreement, the parties shall select a
retired Judge of the Court to serve as referee, and if they cannot so agree
within fifteen (15) days after the Claim Date, the Presiding Judge of the Court
(or his or her representative) shall promptly select the referee.  A request for
appointment of a referee may be heard on an ex parte or expedited basis.  The
referee shall be appointed to sit as a temporary judge, with all the powers of a
temporary judge, as authorized by law, and upon selection should take and
subscribe to the oath of office as provided for in Rule 244 of the California
Rules of Court (or any subsequently enacted Rule).  Each party shall have one
peremptory challenge pursuant to CCP §170.6.  Upon being selected, the referee
shall (a) be requested to set the matter for a status and trial-setting
conference within fifteen (15) days after the date of selection and (b) if
practicable, try any and all issues of law or fact and report a statement of
decision upon them within ninety (90) days of the date of selection.  The
referee will have power to expand or limit the amount of discovery a party may
employ.  Any decision rendered by the referee will be final, binding and
conclusive, and judgment shall be entered pursuant to CCP §644 in any court in
the State of California having jurisdiction.  The parties shall complete all
discovery no later than fifteen (15) days before the first trial date
established by the referee.  The referee may extend such period in the event of
a party’s refusal to provide requested discovery for any reason whatsoever,
including, without limitation, legal objections raised to such discovery or
unavailability of a witness due to absence or illness.  No party shall be
entitled to “priority” in conducting discovery.  Either party may take
depositions upon seven (7) days written notice, and shall respond to requests
for production or inspection of documents within ten (10) days after service. 
All disputes relating to discovery which cannot be resolved by the parties shall
be submitted to the referee whose decision shall be final and binding upon the
parties.  Pending appointment of the referee as provided herein, the Superior
Court is empowered to issue temporary and/or provisional remedies, as
appropriate.

 

12.2                           Except as expressly set forth herein, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of all hearings, the order of presentation of
evidence, and all other questions that arise with respect to the course of the
reference proceeding.  Except for trial, all proceedings and hearings conducted
before the referee shall be conducted without a court reporter unless a party
requests a court reporter.  The party making such a request shall have the
obligation to arrange for and pay for the court reporter.  Subject to the
referee’s power to award costs to the prevailing party, the parties shall
equally bear the costs of the court reporter at the trial and the referee’s
expenses.

 

12.3                           The referee shall determine all issues in
accordance with existing California case and statutory law.  California rules of
evidence applicable to proceedings at law will apply to the reference

 

2

--------------------------------------------------------------------------------


 

proceeding.  The referee shall be empowered to enter equitable as well as legal
relief, to provide all temporary and/or provisional remedies and to enter
equitable orders that shall be binding upon the parties.  At the close of the
reference proceeding, the referee shall issue a single judgment at disposing of
all the claims of the parties that are the subject of the reference.  The
parties reserve the right (i) to contest or appeal from the final judgment or
any appealable order or appealable judgment entered by the referee and (ii) to
obtain findings of fact, conclusions of laws, a written statement of decision,
and (iii) to move for a new trial or a different judgment, which new trial, if
granted, shall be a reference proceeding under this provision.

 

12.4                           If the enabling legislation which provides for
appointment of a referee is repealed (and no successor statute is enacted), any
dispute between the parties that would otherwise be determined by the reference
procedure herein described will be resolved and determined by arbitration
conducted by a retired judge of the Court, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to time. 
The limitations with respect to discovery as set forth in this Section shall
apply to any such arbitration proceeding.”

 

7.                                       No course of dealing on the part of
Bank or its officers, nor any failure or delay in the exercise of any right by
Bank, shall operate as a waiver thereof, and any single or partial exercise of
any such right shall not preclude any later exercise of any such right.  Bank’s
failure at any time to require strict performance by a Borrower of any provision
shall not affect any right of Bank thereafter to demand strict compliance and
performance.  Any suspension or waiver of a right must be in writing signed by
an officer of Bank.

 

8.                                       Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement.  The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects.  Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

 

9.                                       Borrower represents and warrants that
the Representations and Warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

 

10.                                 As a condition to the effectiveness of this
Amendment, Bank shall have received, in form and substance satisfactory to Bank,
the following:

 

(a)                         this Amendment, duly executed by Borrower;

 

(b)                        a Certificate of the Secretary of Borrower with
respect to incumbency and resolutions authorizing the execution and delivery of
this Amendment;

 

(c)                                  [a renewal fee in the amount of $18,750,
which may be debited from any of Borrower’s accounts;]

 

(d)                        an Affirmation of Security Agreement and Guaranty,
executed by each of Borrower’s subsidiaries, in substantially the forms attached
hereto;

 

(e)                         all Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and

 

(f)                            such other documents, and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.

 

11.                                 This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

SEEBEYOND TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

COMERICA BANK, successor by merger to
COMERICA BANK-CALIFORNIA

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------

 